Jenks, P. J.
(concurring):
I agree with my brother Putnam in his interpretation of the statute, but I am against affirmance because as a result the relator is dismissed the force. As I read the record, his action was to make a test case in order that his duties and his rights as prescribed by a statute in direct regulation of the police force might be determined by the court. The question is substantial, and our difference indicates it is serious. Under the circumstances, I think that the relator should not be dismissed the force for disobedience of orders. My opinion is limited to the peculiar facts of this case, and does not involve the general proposition that a policeman may refuse obedience to orders or to regulations perforce of his personal view of the law.